Citation Nr: 0946209	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  09-05 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for lupus.

2.  Entitlement to service connection for residuals of lung 
disease to include chronic obstructive pulmonary disease 
(COPD) claimed as the result of herbicide exposure.

3.  Entitlement to service connection for heart disease 
claimed as the result of herbicide exposure.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from June 1952 to July 
1955 and from December 1956 to September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
RO in St. Louis, Missouri, which, in pertinent part, denied 
service connection for the above claims.  

The appellant also initiated an appeal of denial of service 
connection for cancer of the larynx and vocal cords.  Service 
connection was granted in a February 2009 rating decision.  
The appellant has not disagreed with this rating decision.  
This issue is not before the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).

The appellant requested a personal hearing before a Member of 
the Board at the RO in his February 2009 substantive appeal.  
The appellant withdrew the request in a March 2009 
submission.  The Board may proceed.  38 C.F.R. § 20.704(d).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions: 
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. 1116, the Department of 
Veterans Affairs (VA) will issue regulations through notice 
and comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  Those 
regulations will take effect on that date that a final rule 
is published in the Federal Register.  Until that time, VA 
does not have authority to establish service connection and 
award benefits based upon the planned new presumptions.  On 
November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially 
may be granted based on the planned new presumptions of 
service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  As this appeal contains at least one claim, for heart 
disease, that may be affected by these new presumptions, the 
Board must stay action on that matter in accordance with the 
Secretary's stay.  Once the planned final regulations are 
published, the adjudication of any case or claim that has 
been stayed will be resumed.

The claim of service connection for residuals of lung disease 
to include COPD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Lupus was first diagnosed more than thirty years after 
separation from service, and there is no evidence relating 
the disability to service or any incident of service. 


CONCLUSION OF LAW

The appellant's lupus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's lupus claim, 
a letter dated in February 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records are in 
the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has not sought VA treatment.  The appellant has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because there is no evidence of a causal relationship between 
lupus and service.  The appellant does not allege continuity 
of symptomatology.  His January 2007 claim indicates that the 
disability began in 2006.  His private medical records 
indicate that he began having problems in approximately 2004, 
more than thirty years after separation from service.  His 
Notice of Disagreement and Form 9 do not offer argument or 
evidence.  Some such evidence is required to trigger VA's 
duty to provide an examination.  See Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the 
Secretary's obligations under § 5103A to provide a veteran 
with a medical examination or to obtain a medical opinion is 
triggered if the evidence of record demonstrates "some 
casual connection between his disability and his military 
service").  As there is no competent evidence of record 
demonstrating some causal connection, an examination is not 
warranted.  See McLendon, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Service Connection

The appellant contends that he should receive service 
connection for lupus.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The appellant has current diagnoses of lupus per his private 
medical records.  The appellant reported a history of fevers 
that began about two years before.  A July 2006 note 
indicates that the fevers began 17 months before, about one 
month after a trip to Mexico.  The appellant began 
experiencing lesions on his face.  Lupus was diagnosed by 
punch biopsy also in July 2006.  

The appellant's service treatment records do not reflect 
treatment for lupus.  The appellant was treated for pruritic 
lesions in February 1959.  These were diagnosed as acute 
urticaria.  The appellant did not complain of the eruptions 
again.  The appellant's 1960, 1965, and 1970 discharge and 
reenlistment examinations and his 1973 retirement physical 
examination did not identify eruptions.  Several skin 
disorders were noted, scars, tattoos and anal tags, but there 
is no indication that pruritic lesions or any infectious 
processes were present.  

The appellant has not made specific argument regarding his 
lupus.  The appellant has not indicated that the lupus has 
been present since service.  There is no indication that the 
acute urticaria was misdiagnosed.  The appellant does not 
relate the lupus to any particular event of service.  Lupus 
was first diagnosed more than thirty years after separation 
from service.  The Board must find that there is no evidence 
relating the disability to service, or any incident of 
service.  Service connection is not warranted.  See Hickson, 
supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for lupus is denied.


REMAND

The Board must remand the COPD claim for an adequate medical 
opinion.  

The appellant submitted a March 2007 statement in which he 
contended that his COPD could be attributed to herbicide 
exposure in Vietnam and asbestosis exposure aboard ship.  The 
appellant's August 2008 Notice of Disagreement states that he 
had asbestos exposure while aboard the U.S.S. Brown, as 
asbestos dust was throughout the ship.

The record contains conflicting medical evidence.  The 
veteran's service records show that he served in the Navy.  
The service medical records are negative for findings of a 
lung disorder caused by asbestos.  The appellant was treated 
in May 1964 for pain in the left anterior chest, associated 
with exercise.  On x-ray, the appellant was found to have 
bullous emphysema in the right upper lung field with 
underlying atelectasis.  No active infiltrate was noted.  
Calcification consistent with healed histoplasmosis was 
present.  Comparison with an April 1964 x-ray suggested 
little interval change.  The April 1964 entry reflects that 
the appellant had a normal chest x-ray.  The appellant had a 
January 1965 chest x-ray at a discharge and reenlistment 
examination, which showed calcifications in both lower lungs 
and in the right hilum, but no active disease was identified.  
A June 1970 chest x-ray was also read to show several small 
calcifications.  These calcifications were not found in chest 
x-rays associated with October 1970, June 1972 and August 
1973 physical examinations.  In each instance, the x-rays 
were within normal limits.  Similarly, there was no further 
entry indicating the presence of emphysema.  

The appellant's private medical records indicate that the 
appellant has COPD with bullous emphysema.  The appellant had 
a myocardial infarction in December 1988, for which he had a 
coronary artery bypass grafting that month.  The appellant's 
postoperative notes indicate that he suffered a left 
pneumothorax, which recovered slowly.  The appellant was 
examined repeatedly.  A notation of infiltrates occurs on a 
January 1989 x-ray report.  Additional x-ray reports from 
October 1989, February 1990, February 2001, April 2004, 
September 2005 and January 2006 state that no infiltrates 
were seen.  The October 1989 x-ray was read to show changes 
of COPD with hyperinflation and bullous changes in both upper 
lungs, right greater than left.  The remaining x-ray records 
indicate the presence of pulmonary hyperinflation and bullous 
emphysema of the upper lobes.  

The appellant's emphysema was evaluated in April 1990.  The 
doctor diagnosed COPD, predominantly emphysema.  There is no 
indication that he has asbestosis or asbestos related 
disease.  

The appellant had a September 1997 x-ray study that was 
interpreted to show interstitial fibrosis, without 
infiltrates or definite masses.  The findings were considered 
consistent with emphysema.  A January 1999 x-ray study was 
interpreted to show interstitial markings in the lower lobes, 
scattered calcified granulomas, hyperlucency of the upper 
lungs and mild flattening of the diaphragm consistent with 
air trapping.  Post surgical changes were noted.  The left 
costophrenic angle was blunted, likely due to scarring versus 
a small amount of pleural fluid.  The doctor indicated that 
the findings in the chest were consistent with COPD and 
likely bolus disease of the upper lungs.  The interstitial 
markings and lower lobes likely represented parenchymal 
scarring or possibly compressed and normal lung tissue 
secondary to emphysematous disease.  The granulomas 
represented an old, healed, granulomatous disease.  A 
December 2004 x-ray report indicates that the appellant had 
hyperinflation with flattening of the left hemidiaphragm and 
postsurgical changes.  The impression was COPD findings.  A 
March 2005 x-ray report noted surgical changes, emphysematous 
changes with hyperlucency in the majority of the right upper 
and superior left upper lobes.  A few scattered calcified 
granulomas were noted.  Blunting of the left costophrenic 
angle was noted.  The impression was COPD, old granulomatous 
disease, postsurgical changes and probable chronic blunting 
of the costophrenic angle without acute infiltrate.

An August 2001 treatment note states that the appellant was 
seen for pneumonia and had decreased breath sounds in the 
bases with coarse breath sounds throughout and occasional 
rhonchi in the left posterior chest.  

The appellant was seen for an October 2007 VA examination.  
The examiner considered the appellant's service and private 
treatment records.  The episode of emphysema in 1964 was 
mentioned.  The appellant was noted to have onset of 
emphysema in 1988.  The appellant gave a history of three 
decades of smoking until quitting in 1984 or 1985.  The Board 
notes that the appellant's December 1988 myocardial 
infarction and coronary artery bypass grafting records show 
that he was smoking until that time.  The examiner indicated 
that the appellant's COPD was less likely than not the result 
of service based on a pulmonary function test (pft) report, 
physical exam and no documented evidence of laryngeal cancer.  
The Board notes that the pft report mentioned in the opinion 
rationale is not of record and the record does reflect 
laryngeal cancer, for which the appellant is now service-
connected.  The medical opinion did not address the import of 
the inservice episode of emphysema and the overall rationale 
is lacking.  The Board must remand for a new opinion.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The asbestosis argument was also never considered by the 
examiner.  The applicable section of VA Adjudication 
Procedure Manual M21-1 notes that inhalation of asbestos 
fibers can produce fibrosis and tumors.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  Cancers of the larynx and pharynx as well as the 
urogenital system (except the prostate) are also associated 
with asbestos exposure.  See Adjudication Procedure Manual, 
M21-1, Part VI, 7.21(a)(1).  

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  Symptoms and signs may include dyspnea on exertion 
and end-respiratory rales over the lower lobes.  Clubbing of 
the fingers occurs at late stages of the disease.  Pulmonary 
function impairment and cor pulmonale can be demonstrated by 
instrumental methods.  Compensatory emphysema may also be 
evident.  See Adjudication Procedure Manual, M21-1, Part VI, 
7.21(c).

The Board notes that the record reflects intermittent 
evidence of calcifications, granulomas and interstitial 
markings of the lungs.  The appellant has had, as mentioned, 
laryngeal cancer.  The appellant has emphysema and some 
rhonchi on physical examination.  As long as the Board must 
remand for an adequate medical opinion, the appellant should 
also be evaluated to determine whether he has an asbestosis 
related lung disease.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination to determine (1) whether the 
appellant's lung disorder, to include 
emphysema and COPD, is as likely as not 
etiologically related to inservice 
emphysema noted in 1964 or to another 
cause, such as smoking, and (2) whether 
the appellant has an asbestos related lung 
disability.  The entire claims folder and 
a copy of this REMAND must be made 
available to the physician.  All indicated 
studies should be conducted, and the 
results reviewed before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, the RO should readjudicate the 
lung residuals claim on the merits.  If 
the benefits sought are not granted, the 
appellant and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


